Citation Nr: 0925865	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-13 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
radiculopathy of the lower extremities, associated with 
multi-level degenerative disc disease (DDD) of the lumbar 
spine with small left paracentral disc herniation.

2.	Entitlement to an evaluation in excess of 20 percent for 
multi-level DDD of the lumbar spine.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1962 to 
June 1965 and from January 1981 to February 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The Board notes that the Veteran has submitted various 
statements relating to a cervical spine disability.  It 
appears the Veteran is seeking to file an informal claim for 
service connection for such a disability.  Furthermore, the 
Board observes that, even though the Veteran has not directly 
addressed the issue in a written statement, he has submitted 
VA treatment records highlighting a diagnosis of 
posttraumatic stress disorder (PTSD).  It is unclear whether 
the Veteran is intending to file a claim for service 
connection for PTSD.  As such, these issues are REFERRED to 
the RO for its consideration.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The issue of entitlement to an evaluation in excess of 20 
percent for multi-level DDD of the lumbar spine is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	Sciatic radiculopathy of the left lower extremity, 
manifested by subjective complaints of pain with loss of 
sensation and objective findings of sensory impairment 
approximating no more than mild incomplete paralysis of 
the left sciatic nerve.

2.	The Veteran suffers from sciatic radiculopathy of the 
right lower extremity, manifested by subjective complaints 
of pain with loss of sensation and objective findings of 
sensory impairment approximating no more than mild 
incomplete paralysis of the right sciatic nerve.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent for 
sciatic radiculopathy of the left lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8620 (2008).

2.	The criteria for a separate evaluation of 10 percent, but 
not greater, for sciatic radiculopathy of the right lower 
extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8620 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in March 2005.  
The RO's August 2004 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

Also during the pendency of the instant appeal, the Court has 
issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), regarding the notice required for an increased 
compensation claim.  An August 2008 VCAA letter provides 
sufficient notice under Vazquez-Flores regarding the 
increased rating claim on appeal.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Milwaukee 
VA Medical Center (VAMC) have also been obtained, as have all 
private medical records identified by the Veteran.  The 
Veteran was afforded VA examinations in November 2004 and 
March 2006.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's sciatic radiculopathy of the lower extremities 
is evaluated as incomplete paralysis of the sciatic nerve, 
and is currently rated as 10 percent disabling pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8620 (2008).  The Veteran 
contends he is entitled to an evaluation in excess of 10 
percent for his bilateral lower extremity nerve disability.

A 10 percent evaluation is warranted where there is mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation is warranted where there is moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent evaluation is 
assigned where there is moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent evaluation is 
warranted where there is severe incomplete paralysis of the 
sciatic nerve with marked muscular atrophy  38 C.F.R. § 
4.124a, Diagnostic Code 8620.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration. When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note.

The Veteran's left sciatic radiculopathy is manifested by 
subjective complaints of radiating pain through the left 
groin and leg and numbness in the left buttock and thigh.  
Furthermore, the Veteran contends a separate compensable 
evaluation is warranted for right sciatic radiculopathy, as 
he asserts he experiences numbness of the right buttock that 
is worse than the left.

The objective evidence of record includes various private and 
VA treatment records documenting the Veteran's complaints.  
Specifically, a January 2004 VA treatment record, noting the 
Veteran's complaints of left upper leg pain.  However, an 
examination at the time returned normal results.  An April 
2004 Family Medicine Clinic treatment record notes left groin 
and leg pain, while a June 2004 statement from Ms. Walker, a 
nurse practitioner, notes the Veteran complains of constant 
low back pain that radiates to the left buttock and groin.  
In addition, a July 2004 VA treatment record indicates the 
Veteran complained of bilateral numbness of the lower 
extremities with no associated weakness; there was normal 
muscle strength in all extremities and normal sensations in 
the lower extremities.  However, straight leg raise testing 
was positive at 60 degrees.  An August 2008 VA treatment 
record indicates straight leg raise testing to be negative, 
though the piriformis was tender to palpitation bilaterally 
with numbness of the left buttock.  Finally, a January 2009 
VA treatment record notes the Veteran complained of 
occasional radiation (numbness) to the buttocks, right 
greater than left, with left medial thigh numbness.

As noted above, the Veteran has been provided two VA 
examinations during the course of the present appeal.  A 
December 2004 VA examination found no evidence of neuropathy 
of the lower extremities.  Furthermore, the December 2004 VA 
examination report notes that there was no muscle atrophy in 
the lower extremities.  A March 2006 VA examination report 
indicates the Veteran complained of bilateral pain of the 
buttock and thigh area.  Upon physical examination, there was 
no atrophy of the gluteal muscle, though a slight tenderness 
was present on the right side.  Sensory tests showed a slight 
decreased sensation on the right, with normal sensation on 
the left.  An addendum to the March 2006 VA examination 
report notes an assessment of mild sciatica.

Based on the evidence outlined above, the Board finds that 
the objective medical evidence of record does not demonstrate 
left sciatic radiculopathy that more closely approximates 
"moderate" incomplete paralysis of the left sciatic nerve.  
However, the evidence warrants a separate evaluation of 10 
percent, but no more, for "mild" incomplete sciatic 
radiculopathy of the right lower extremity.  

In this regard, the evidence fails to demonstrate any 
additional limitation of function beyond diminished sensation 
and occasional radiating pain of either lower extremity.  
Specifically, there is no evidence that the Veteran's 
bilateral lower extremity nerve disability results in 
diminished deep tendon reflexes, coordination or muscle 
strength.  Therefore, in light of the fact that the Veteran's 
left lower extremity nerve disability is manifested by 
subjective sensory complaints with objective evidence of only 
mild sensory impairment, the Board finds that he is not 
entitled to an evaluation in excess of 10 percent for such 
disability under Diagnostic Code 8620 because a preponderance 
of the evidence is against a higher evaluation. See 38 C.F.R. 
§ 4.124a, Note.  However, as the evidence supports the 
Veteran's contentions that he suffers from occasional 
radiating pain and mild sensory impairment of the right lower 
extremity, the Board finds a separate evaluation of 10 
percent, but not greater, is warranted for right sciatic 
radiculopathy.  Id.

ORDER

An evaluation in excess of 10 percent for radiculopathy of 
the left lower extremity, associated with multi-level 
degenerative disc disease (DDD) of the lumbar spine with 
small left paracentral disc herniation is denied.

A separate evaluation of 10 percent, but not greater, for 
radiculopathy of the right lower extremity, associated with 
multi-level degenerative disc disease (DDD) of the lumbar 
spine with small left paracentral disc herniation, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The Veteran contends he is entitled to an increased 
evaluation for his service-connected multi-level degenerative 
disc disease (DDD) of the lumbar spine, currently evaluated 
as 20 percent disabling.  In a January 2009 supplemental 
statement of the case, the RO relied on a March 2006 VA 
examination in continuing the current 20 percent evaluation.  
However, in a February 2009 statement, the Veteran asserted 
that his service-connected DDD of the lumbar spine has 
increased in severity since his March 2006 VA examination.  
As such, a new VA examination is therefore warranted.  See 38 
C.F.R. § 3.159 (2008); see also VAOPGCPREC 11-95 (1995) (a 
new examination is appropriate when there is an assertion of 
an increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to determine the current severity of his 
service-connected DDD of the lumbar.  The 
claims folder, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the record should 
indicate that such a review was 
accomplished.  All indicated tests should 
be performed and the findings reported in 
detail.  Following a review of the record 
and an examination of the Veteran, the 
examiner should provide a response to all 
of the following:

i.	The examiner should provide specific 
findings as to the range of motion of 
the thoracolumbar spine.  Any pain 
during range of motion testing should 
be noted, and the examiner should 
accurately measure and report where 
any recorded pain begins and ends 
when measuring range of motion.  The 
examiner should also note whether 
there is any objective evidence of 
weakness, excess fatigability, and/or 
incoordination associated with the 
Veteran's lumbar spine disability.  
If observed, the examiner should 
specifically comment on whether the 
Veteran's range of motion is 
affected, and if possible, provide 
the additional loss of motion in 
degrees.  The examiner should also 
state whether there is any 
abnormality of the spine, including 
evidence of ankylosis.

ii.	After considering the Veteran's 
documented medical history, the 
examiner should identify all 
impairments associated with the 
Veteran's DDD and DJD of the lumbar 
spine, including any associated 
neurological impairment or bladder, 
bowel, or sexual dysfunction.

iii.	The examiner should document the 
number of weeks, if any, during any 
12 month period, that the Veteran has 
had "incapacitating episodes," 
defined as a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician."

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


